Citation Nr: 1242435	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-44 298	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to non-service-connected disability pension benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota, which denied the Veteran's claim of entitlement to non-service-connected disability pension benefits.  The Veteran disagreed with this decision later in April 2010.  The RO and PMC promulgated a Statement of the Case (SOC) on this issue in September 2010.  The Veteran perfected a timely appeal in October 2010 and requested a Board hearing.

The Veteran currently resides within the jurisdiction of the RO in Houston, Texas.  A review of the claims file shows that it was transferred from the RO and PMC in St. Paul, Minnesota, to the RO in Houston, Texas, in August 2011 so that the Veteran's Board hearing could be scheduled at that facility.  Although the RO and PMC in St. Paul Minnesota, retains jurisdiction in this appeal because it involves a pension claim, this appeal is being remanded to the RO in Houston, Texas, because of the Veteran's pending request for a Travel Board hearing (as explained below).

The appeal is REMANDED to the RO in Houston, Texas, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran initially requested a Board hearing when he submitted his timely substantive appeal (VA Form 9) in October 2010.  The Veteran did not report for his Travel Board hearing when it was scheduled at the RO in January 2012.  Unfortunately, it appears that the Veteran's mailing address may have changed and he was not notified of this Board hearing.  In a statement on a VA Form 21-4138 date-stamped as received by the RO on July 10, 2012, the Veteran advised VA of his new mailing address and requested that his Travel Board hearing be rescheduled.  As noted in the Introduction, the Veteran currently resides within the jurisdiction of the RO in Houston, Texas.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for a Travel Board hearing at the RO in Houston, Texas.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Houston, Texas.  A copy of the notice letter sent to the Veteran concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

